            Case 2:20-cv-03133-JFL Document 11 Filed 03/31/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________

IN RE: ROBERT SZCZYPORSKI           :               Bankruptcy No. 19-14584
                  Debtor            :               Civil No. 2:20-cv-03133
_____________________________________

                                           ORDER

       AND NOW, this 31st day of March, 2021, for the reasons set forth in the Opinion issued

this date, IT IS HEREBY ORDERED THAT:

       1.      The order of the United States Bankruptcy Court for the Eastern District of

Pennsylvania dated June 23, 2020, which determined that the SRP is a tax entitled to priority

treatment, is AFFIRMED; and

       2.      This case is CLOSED.



                                                    BY THE COURT:


                                                    /s/ Joseph F. Leeson, Jr.__________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




                                                1
                                             033121
